Title: To George Washington from Thomas Jefferson, 17 February 1781
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir,
                            Richmond Feby 17. 1781.
                        
                        By a Letter from General Greene dated Guilford C. house Feby 10. we are informed that Lord Cornwallis had
                            burnt his own waggons in order to enable himself to move with greater facility & had pressed immediately on. the
                            prisoners taken at the Cowpens were happily saved by the accidental rise of a watercourse which gave so much time as to
                            withdraw them from the reach of the enemy. Lord Cornwallis had advanced to the vicinities of the moravian towns &
                            was still moving on rapidly. His object was supposed to be to compel Genl Greene to an action, which under the difference
                            of force they had would probably be ruinous to the latter. General Greene meant to retire by the way of Boyds ferry on the
                            Roanoke. as yet he had lost little or no stores or baggage, but they were far from being safe. In the instant of receiving
                            this intelligence we ordered a reinforcement of militia to him from the most convenient counties in which there was a hope
                            of finding any arms. some great event must arise from the present situation of things which for a long time will determine
                            the condition of Southern affairs. 
                        Arnold lies close in his Quarters. two days ago I received information of the arrival of a 64 gun ship &
                            two frigates in our bay, being part of the fleet of our good ally at Rhode island. Could they get at the British fleet here
                            they are sufficient to destroy them, but these being drawn up into Elizabeth river, into which the
                            Sixty four cannot enter, I apprehend they could do nothing more than block up the river. this indeed would reduce the
                            enemy, as we could cut off their Supplies by land: but the operation being lengthy would probably be too dangerous to the
                            auxiliary force. Not having yet had any particular information of the designs of the french commander I cannot pretend to
                            say what measures this aid will lead to.
                        Our proposition to the Cherokee chiefs to visit Congress for the purpose of preventing or delaying a rupture
                            with that nation was too late. their distresses had too much ripened their alienation from us, and the storm had gathered
                            to a head, when Major Martin got back. it was determined to carry the war into their country rather than await it in ours,
                            and I have it in my power to inform you, that thus disagreeably circumstanced the issue has been successful.
                        The Militia of this State & N. Carolina penetrated into their country, burnt almost every town they
                            had amounting to about 1000 houses in the whole, destroyed 50,000 bushels of grain killed 29. & took 17 prisoners.
                            the latter are mostly women & children. I have the honor to be with great respect Your Excellencys mo. obedt
                            & Mo. hble Servt
                        
                            Th: Jefferson
                        
                        
                            P.S. since writing the above I received information which tho’ not authentic,
                                commands attention, that Ld Cornwallis had got to Boyds ferry on the 14th. I am issuing orders, in consequence to
                                other counties to embody & march all the men they can arm in this fatal situation without arms there will be
                                no safety for the Convention troops but in their removal, which I shall accordingly order. the prisoners of the
                                Cowpens were at New London (Bedford Court house) on the 14th.
                        

                    